  


 HR 4924 ENR: Bill Williams River Water Rights Settlement Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 4924 
 
AN ACT 
To direct the Secretary of the Interior to enter into the Big Sandy River-Planet Ranch Water Rights Settlement Agreement and the Hualapai Tribe Bill Williams River Water Rights Settlement Agreement, to provide for the lease of certain land located within Planet Ranch on the Bill Williams River in the State of Arizona to benefit the Lower Colorado River Multi-Species Conservation Program, and to provide for the settlement of specific water rights claims in the Bill Williams River watershed in the State of Arizona. 
 
 
1.Short titleThis Act may be cited as the Bill Williams River Water Rights Settlement Act of 2014. 
2.PurposesThe purposes of this Act are— 
(1)to achieve a fair, equitable, and final settlement of certain claims among certain parties to water rights in the Bill Williams River watershed in the State of Arizona for— 
(A)the Hualapai Tribe (acting on behalf of the Tribe and members of the Tribe); and 
(B)the Department of the Interior, acting on behalf of the Department and, as specified, the United States as trustee for the Hualapai Tribe, the members of the Tribe, and the allottees; 
(2)to approve, ratify, and confirm— 
(A)the Big Sandy River-Planet Ranch Water Rights Settlement Agreement entered into among the Hualapai Tribe, the United States as trustee for the Tribe, the members of the Tribe and allottees, the Secretary of the Interior, the Arizona department of water resources, Freeport Minerals Corporation, and the Arizona Game and Fish Commission, to the extent the Big Sandy River-Planet Ranch Agreement is consistent with this Act; and 
(B)the Hualapai Tribe Bill Williams River Water Rights Settlement Agreement entered into among the Tribe, the United States as trustee for the Tribe, members of the Tribe, the allottees, and the Freeport Minerals Corporation, to the extent the Hualapai Tribe Agreement is consistent with this Act; 
(3)to authorize and direct the Secretary— 
(A)to execute the duties and obligations of the Secretary under the Big Sandy River-Planet Ranch Agreement, the Hualapai Tribe Agreement, and this Act; 
(B) 
(i)to remove objections to the applications for the severance and transfer of certain water rights, in partial consideration of the agreement of the parties to impose certain limits on the extent of the use and transferability of the severed and transferred water right and other water rights; and 
(ii)to provide confirmation of those water rights; and 
(C)to carry out any other activity necessary to implement the Big Sandy River-Planet Ranch Agreement and the Hualapai Tribe Agreement in accordance with this Act; 
(4)to advance the purposes of the Lower Colorado River Multi-Species Conservation Program; 
(5)to secure a long-term lease for a portion of Planet Ranch, along with appurtenant water rights primarily along the Bill Williams River corridor, for use in the Conservation Program; 
(6)to bring the leased portion of Planet Ranch into public ownership for the long-term benefit of the Conservation Program; and 
(7)to secure from the Freeport Minerals Corporation non-Federal contributions— 
(A)to support a tribal water supply study necessary for the advancement of a settlement of the claims of the Tribe for rights to Colorado River water; and 
(B)to enable the Tribe to secure Colorado River water rights and appurtenant land, increase security of the water rights of the Tribe, and facilitate a settlement of the claims of the Tribe for rights to Colorado River water. 
3.DefinitionsIn this Act: 
(1)ADWRThe term ADWR means the Arizona department of water resources, established pursuant to title 45 of the Arizona Revised Statutes (or a successor agency or entity). 
(2)AllotmentThe term allotment means the 4 off-reservation parcels held in trust by the United States for individual Indians in the Big Sandy River basin in Mohave County, Arizona, under the patents numbered 1039995, 1039996, 1039997, and 1019494. 
(3)AllotteeThe term allottee means any Indian owner of an allotment under a patent numbered 1039995, 1039996, 1039997, or 1019494. 
(4)Arizona Game and Fish CommissionThe term Arizona Game and Fish Commission means the entity established pursuant to title 17 of the Arizona Revised Statutes to control the Arizona game and fish department (or a successor agency or entity). 
(5)Bagdad Mine Complex and Bagdad TownsiteThe term Bagdad Mine Complex and Bagdad Townsite means the geographical area depicted on the map attached as exhibit 2.9 to the Big Sandy River-Planet Ranch Agreement. 
(6)Big Sandy River-Planet Ranch AgreementThe term Big Sandy River-Planet Ranch Agreement means the Big Sandy River-Planet Ranch Water Rights Settlement Agreement dated July 2, 2014, and any amendment or exhibit (including exhibit amendments) to that Agreement that is— 
(A)made in accordance with this Act; or 
(B)otherwise approved by the Secretary and the parties to the Big Sandy River-Planet Ranch Agreement. 
(7)Bill Williams River watershedThe term Bill Williams River watershed means the watershed drained by the Bill Williams River and the tributaries of that river, including the Big Sandy and Santa Maria Rivers. 
(8)Conservation ProgramThe term Conservation Program has the meaning given the term Lower Colorado River Multi-Species Conservation Program in section 9401 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1327). 
(9)Corporation 
(A)In generalThe term Corporation means the Freeport Minerals Corporation, incorporated in the State of Delaware. 
(B)InclusionsThe term Corporation includes all subsidiaries, affiliates, successors, and assigns of the Freeport Minerals Corporation (such as Byner Cattle Company, incorporated in the State of Nevada). 
(10)DepartmentThe term Department means the Department of the Interior and all constituent bureaus of that Department. 
(11)Enforceability dateThe term enforceability date means the date described in section 9. 
(12)Freeport Groundwater Wells 
(A)In generalThe term Freeport Groundwater Wells means the 5 wells identified by ADWR well registration numbers— 
(i)55–592824; 
(ii)55–595808; 
(iii)55–595810; 
(iv)55–200964; and 
(v)55–908273. 
(B)InclusionsThe term Freeport Groundwater Wells includes any replacement of a well referred to in subparagraph (A) drilled by or for the Corporation to supply water to the Bagdad Mine Complex and Bagdad Townsite. 
(C)ExclusionsThe term Freeport Groundwater Wells does not include any other well owned by the Corporation at any other location. 
(13)Hualapai Tribe AgreementThe term Hualapai Tribe Agreement means the Hualapai Tribe Bill Williams River Water Rights Settlement Agreement dated July 2, 2014, including any amendment or exhibit (including exhibit amendments) to that Agreement that is— 
(A)made in accordance with this Act; or 
(B)otherwise approved by the Secretary and the parties to the Agreement. 
(14)Hualapai Tribe Water Rights Settlement AgreementThe term Hualapai Tribe Water Rights Settlement Agreement means the comprehensive settlement agreement in the process of negotiation as of the date of enactment of this Act to resolve the claims of the Tribe for rights to Colorado River water and Verde River water with finality. 
(15)Injury 
(A)In generalThe term injury, with respect to a water right, means any interference with, diminution of, or deprivation of the water right under Federal, State, or other law. 
(B)ExclusionThe term injury does not include any injury to water quality. 
(16)Lincoln RanchThe term Lincoln Ranch means the property owned by the Corporation described in the special warranty deed recorded on December 4, 1995, at Book 1995 and Page 05874 in the official records of La Paz County, Arizona. 
(17)Parcel 1The term Parcel 1 means the parcel of land that— 
(A)is depicted as 3 contiguous allotments identified as 1A, 1B, and 1C on the map attached to the Big Sandy River-Planet Ranch Agreement as exhibit 2.10; and 
(B)is held in trust for certain allottees. 
(18)Parcel 2The term Parcel 2 means the parcel of land that— 
(A)is depicted on the map attached to the Big Sandy River-Planet Ranch Agreement as exhibit 2.10; and 
(B)is held in trust for certain allottees. 
(19)Parcel 3The term Parcel 3 means the parcel of land that— 
(A)is depicted on the map attached to the Big Sandy River-Planet Ranch Agreement as exhibit 2.10; 
(B)is held in trust for the Tribe; and 
(C)is part of the Hualapai Reservation pursuant to Executive Order No. 1368 of June 2, 1911. 
(20)PartyThe term party means an individual or entity that is a signatory to— 
(A)the Big Sandy River-Planet Ranch Agreement; or 
(B)the Hualapai Tribe Agreement. 
(21)Planet RanchThe term Planet Ranch means the property owned by the Corporation described— 
(A)in the special warranty deed recorded on December 14, 2011, at Book 2011 and Page 05267 in the official records of La Paz County, Arizona; and 
(B)as Instrument No. 2011–062804 in the official records of Mohave County, Arizona. 
(22)SecretaryThe term Secretary means the Secretary of the Interior. 
(23)Sever and transfer applicationsThe term sever and transfer applications means the applications filed or amended by the Corporation and pending on the date of enactment of this Act to sever and transfer certain water rights— 
(A)from Lincoln Ranch and from Planet Ranch to the Wikieup Wellfield for use at the Bagdad Mine Complex and Bagdad Townsite; and 
(B)from portions of Planet Ranch (as determined on the date on which the applications were filed or amended) to new locations within Planet Ranch. 
(24)TribeThe term Tribe means the Hualapai Tribe, organized under section 16 of the Act of June 18, 1934 (25 U.S.C. 476) (commonly known as the Indian Reorganization Act), and recognized by the Secretary. 
(25)Water rightThe term water right means— 
(A)any right in or to groundwater, surface water, or effluent under Federal, State, or other law; and 
(B)for purposes of subsections (d) and (e) of section 5, any right to Colorado River water. 
(26)Wikieup WellfieldThe term Wikieup Wellfield means the geographical area depicted on the map attached as exhibit 2.10 to the Big Sandy River-Planet Ranch Agreement. 
4.Big Sandy River-Planet Ranch Agreement 
(a)In generalExcept to the extent that any provision of, or amendment to, the Big Sandy River-Planet Ranch Agreement conflicts with this Act— 
(1)the Big Sandy River-Planet Ranch Agreement is authorized, ratified, and confirmed; and 
(2)any amendment to the Big Sandy River-Planet Ranch Agreement executed to make the Big Sandy River-Planet Ranch Agreement consistent with this Act is authorized, ratified, and confirmed. 
(b)ExecutionTo the extent that the Big Sandy River-Planet Ranch Agreement does not conflict with this Act, and in support of the purposes of this Act, the Secretary shall execute— 
(1)the Big Sandy River-Planet Ranch Agreement (including all exhibits to the Big Sandy River-Planet Ranch Agreement requiring the signature of the Secretary); 
(2)any amendment to the Big Sandy River-Planet Ranch Agreement (including any amendment to an exhibit of the Big Sandy River-Planet Ranch Agreement requiring the signature of the Secretary) that is necessary to make the Big Sandy River-Planet Ranch Agreement consistent with this Act; and 
(3)a conditional withdrawal of each objection filed by the Bureau of Indian Affairs, the Bureau of Land Management, and the United States Fish and Wildlife Service to the sever and transfer applications in the form set forth in exhibit 4.2.1(ii)(b) to the Big Sandy River-Planet Ranch Agreement. 
(c)Modifications and correctionsThe Secretary may execute any other amendment to the Big Sandy River Planet-Ranch Agreement (including any amendment to an exhibit to the Big Sandy River-Planet Ranch Agreement requiring the signature of the Secretary) that is not inconsistent with this Act, if the amendment— 
(1)is approved by the Secretary and the parties to the Big Sandy River-Planet Ranch Agreement; and 
(2)does not require approval by Congress. 
(d)ProhibitionThe Secretary shall not file an objection to any amendment to the sever and transfer applications or any new sever or transfer application filed by the Corporation to accomplish the sever and transfer of 10,055 acre-feet per year of water rights from Planet Ranch and Lincoln Ranch to the Wikieup Wellfield, subject to the condition that the form of such an amendment or new application shall be substantially similar to a form attached to the Big Sandy River-Planet Ranch Agreement as exhibit 4.2.1(ii)(a)(1) or 4.2.1(ii)(a)(2). 
5.Hualapai Tribe Agreement 
(a)In generalExcept to the extent that any provision of, or amendment to, the Hualapai Tribe Agreement conflicts with this Act— 
(1)the Hualapai Tribe Agreement is authorized, ratified, and confirmed; and 
(2)any amendment to the Hualapai Tribe Agreement executed to make the Hualapai Tribe Agreement consistent with this Act is authorized, ratified, and confirmed. 
(b)ExecutionTo the extent that the Hualapai Tribe Agreement does not conflict with this Act, and in support of the purposes of this Act, the Secretary shall execute— 
(1)the Hualapai Tribe Agreement (including all exhibits to the Hualapai Tribe Agreement requiring the signature of the Secretary); and 
(2)any amendment to the Hualapai Tribe Agreement (including any amendment to an exhibit of the Hualapai Tribe Agreement requiring the signature of the Secretary) that is necessary to make the Hualapai Tribe Agreement consistent with this Act. 
(c)Modifications and correctionsThe Secretary may execute any other amendment to the Hualapai Tribe Agreement (including any amendment to an exhibit to the Hualapai Tribe Agreement requiring the signature of the Secretary) that is not inconsistent with this Act, if the amendment— 
(1)is approved by the Secretary and the parties to the Hualapai Tribe Agreement; and 
(2)does not require approval by Congress. 
(d)Contribution of Corporation to economic development fund 
(1)In generalThe contribution of the Corporation to the economic development fund of the Tribe, as provided in section 8.1 of the Hualapai Tribe Agreement— 
(A)may be used by the Tribe for the limited purpose of facilitating settlement of the claims of the Tribe for rights to Colorado River water by enabling the Tribe— 
(i)to acquire Colorado River water rights with the intent to increase the security of the water rights of the Tribe; and 
(ii)to otherwise facilitate the use of water on the Hualapai Reservation; 
(B)shall be considered to be a non-Federal contribution that counts toward any non-Federal contribution associated with a settlement of the claims of the Tribe for rights to Colorado River water; and 
(C)shall not be— 
(i)considered to be trust funds; or 
(ii)subject to responsibility or management by the United States as trustee for the Tribe, members of the Tribe, and the allottees. 
(2)Limitation on transfer of water rightsThe Colorado River water rights acquired by the Tribe may be used off the Hualapai Reservation only for irrigation of acquired appurtenant land, or for storage in accordance with Federal and State law in a permitted recharge facility in the State of Arizona, subject to the conditions that— 
(A)the Tribe shall not seek to transfer or sell accumulated long-term storage credits generated from the storage of the acquired Colorado River water rights; and 
(B)the Tribe shall not seek approval to change the place of use of the acquired Colorado River water rights, except for the purposes of storing the water in accordance with this paragraph. 
(3)ExpirationThe limitation provided under paragraph (2) expires on the earlier of— 
(A)the date on which the Hualapai Tribe Water Rights Settlement Agreement becomes enforceable; and 
(B)December 31, 2039. 
(4)Colorado river water rights counted against claims of Tribe 
(A)In generalIf the Hualapai Tribe Water Rights Settlement Agreement does not become enforceable by December 31, 2039, any Colorado River water rights acquired by the Tribe with the contribution of the Corporation to the economic development fund of the Tribe shall be counted, on an acre-foot per acre-foot basis, toward the claims of the Tribe for rights to Colorado River water. 
(B)Effect of paragraphNothing in this paragraph restricts any claim for rights of the Tribe to Colorado River water. 
(e)Future limitations on land taken into trustAs provided in section 10.11 of the Hualapai Tribe Agreement, the parties to the Hualapai Tribe Agreement shall negotiate in good faith with other parties the terms under which any land within the State of Arizona held or acquired in fee by the Tribe may be taken into trust by the United States for the benefit of the Tribe, with any applicable terms to be incorporated into the Hualapai Tribe Water Rights Settlement Agreement, subject to approval by Congress. 
6.Waivers, releases, and retention of claims 
(a)Claims by Department under Big Sandy River-Planet Ranch Agreement 
(1)In generalExcept as provided in paragraph (3), the Secretary is authorized to execute a waiver and release of all claims of the Department, acting in its own capacity, against the Corporation under Federal, State, or any other law for— 
(A)all past and present claims for injury to water rights resulting from the diversion of water by the Corporation from the Wikieup Wellfield or the Freeport Groundwater Wells arising prior to the enforceability date; 
(B)all claims for injury to water rights arising after the enforceability date resulting from the diversion of water by the Corporation from the Wikieup Wellfield or the Freeport Groundwater Wells in a manner not in violation of the Big Sandy River-Planet Ranch Agreement; and 
(C)all past, present, and future claims arising out of, or relating in any manner to, the negotiation or execution of the Big Sandy River-Planet Ranch Agreement. 
(2)Effective dateThe waivers and releases of claims under paragraph (1) shall— 
(A)be in the form set forth in exhibit 7.2(ii) to the Big Sandy River-Planet Ranch Agreement; and 
(B)take effect on the enforceability date. 
(3)Retention of rightsThe Department shall retain all rights not expressly waived under paragraph (1), including the right— 
(A)to assert any claim for breach of, or to seek enforcement of, the Big Sandy River-Planet Ranch Agreement or this Act in any court of competent jurisdiction (but not a tribal court); and 
(B)to assert any past, present, or future claim to a water right that is not inconsistent with the Big Sandy River-Planet Ranch Agreement or this Act. 
(b)Claims by Tribe and United States as trustee under Big Sandy River-Planet Ranch Agreement 
(1)In generalExcept as provided in paragraph (3), the Tribe and the United States, acting as trustee for the Tribe and members of the Tribe, are authorized to execute a waiver and release of all claims against the Corporation for— 
(A)any water rights of the Tribe or the United States as trustee for the Tribe and members of the Tribe with respect to Parcel 3 in excess of 300 acre-feet per year; 
(B)all past and present claims for injury to water rights arising before the enforceability date resulting from the diversion of water by the Corporation from the Wikieup Wellfield or the Freeport Groundwater Wells; and 
(C)all claims for injury to water rights arising after the enforceability date resulting from the diversion of water by the Corporation from the Wikieup Wellfield or the Freeport Groundwater Wells in a manner not in violation of the Big Sandy River-Planet Ranch Agreement or the Hualapai Tribe Agreement. 
(2)Effective dateThe waivers and releases of claims under paragraph (1) shall— 
(A)be in the form set forth in exhibit 7.1(ii) to the Hualapai Tribe Agreement; and 
(B)take effect on the enforceability date. 
(3)Retention of rightsThe Tribe and the United States, acting as trustee for the Tribe and members of the Tribe, shall retain all rights not expressly waived under paragraph (1), including the right— 
(A)to assert any claim for breach of, or to seek enforcement of, the Big Sandy River-Planet Ranch Agreement or this Act in any court of competent jurisdiction (but not a tribal court); and 
(B)to assert any past, present, or future claim to a water right that is not inconsistent with the Big Sandy River-Planet Ranch Agreement or this Act. 
(c)Claims by United States as trustee for allottees under Big Sandy River-Planet Ranch Agreement 
(1)In generalExcept as provided in paragraph (3), the United States, acting as trustee for the allottees, is authorized to execute a waiver and release of all claims against the Corporation for— 
(A)any water rights of the allottees or the United States as trustee for the allottees with respect to— 
(i)Parcel 1 in excess of 82 acre-feet per year; or 
(ii)Parcel 2 in excess of 312 acre-feet per year; 
(B)all past and present claims for injury to water rights arising before the enforceability date resulting from the diversion of water by the Corporation from the Wikieup Wellfield or the Freeport Groundwater Wells; and 
(C)all claims for injury to water rights arising after the enforceability date resulting from the diversion of water by the Corporation from the Wikieup Wellfield or the Freeport Groundwater Wells in a manner not in violation of the Big Sandy River-Planet Ranch Agreement. 
(2)Effective dateThe waivers and releases of claims under paragraph (1) shall— 
(A)be in the form set forth in exhibit 7.1(ii) to the Hualapai Tribe Agreement; and 
(B)take effect on the enforceability date. 
(3)Retention of rightsThe United States, acting as trustee for the allottees, shall retain all rights not expressly waived under paragraph (1), including the right— 
(A)to assert any claim for breach of, or to seek enforcement of, the Big Sandy River-Planet Ranch Agreement or this Act in any court of competent jurisdiction (but not a tribal court); and 
(B)to assert any past, present, or future claim to a water right that is not inconsistent with the Big Sandy River-Planet Ranch Agreement or this Act. 
(d)Claims by Tribe and United States as trustee under Hualapai Tribe Agreement 
(1)In generalExcept as provided in paragraph (3), the Tribe and the United States, acting as trustee for the Tribe, members of the Tribe, and the allottees, as part of the performance of obligations under the Hualapai Tribe Agreement, are authorized to execute a waiver and release of all claims that the Tribe or the United States as trustee for the Tribe, members of the Tribe, or the allottees may have against the Corporation under Federal, State, or any other law, for— 
(A)all past and present claims for injury to water rights resulting from the diversion of water by the Corporation from the Bill Williams River watershed arising prior to the enforceability date; 
(B)all claims for injury to water rights arising after the enforceability date resulting from the diversion of water by the Corporation from the Bill Williams River watershed in a manner not in violation of the Hualapai Tribe Agreement or the Big Sandy River-Planet Ranch Agreement; and 
(C)all past, present, and future claims arising out of, or relating in any manner to, the negotiation or execution of the Hualapai Tribe Agreement. 
(2)Effective dateThe waivers and releases of claims under paragraph (1) shall— 
(A)be in the form set forth in exhibit 7.1(ii) to the Hualapai Tribe Agreement; and 
(B)take effect on the enforceability date. 
(3)Retention of rightsThe Tribe and the United States, acting as trustee for the Tribe, the members of the Tribe, and the allottees, shall retain all rights not expressly waived under paragraph (1), including the right to assert— 
(A)subject to paragraph 10.5 of the Hualapai Tribe Agreement, a claim for breach of, or to seek enforcement of, the Hualapai Tribe Agreement or this Act in any court of competent jurisdiction (but not a tribal court); 
(B)any claim for injury to, or to seek enforcement of, the rights of the Tribe under any applicable judgment or decree approving or incorporating the Hualapai Tribe Agreement; and 
(C)any past, present, or future claim to water rights that is not inconsistent with the Hualapai Tribe Agreement or this Act. 
(e)Claims by Tribe against United States under Big Sandy River-Planet Ranch Agreement and Hualapai Tribe Agreement 
(1)In generalIn consideration for the benefits to the Tribe, as set forth in the Big Sandy River-Planet Ranch Agreement, the Hualapai Tribe Agreement, and this Act, except as provided in paragraph (3), the Tribe, on behalf of the Tribe and the members of the Tribe, is authorized to execute a waiver and release of all claims against the United States and the agents and employees of the United States for— 
(A)all past, present, and future claims relating to claims for water rights for Parcel 3 in excess of 300 acre-feet per year that the United States, acting as trustee for the Tribe, asserted or could have asserted against any party to the Big Sandy River-Planet Ranch Agreement or the Hualapai Tribe Agreement, including the Corporation, including claims relating to— 
(i)loss of water, water rights, land, or natural resources due to loss of water or water rights on Parcel 3 (including damages, losses, or injuries to hunting, fishing, and gathering rights due to loss of water, water rights, or subordination of water rights); or 
(ii)failure to protect, acquire, replace, or develop water, water rights, or water infrastructure on Parcel 3; 
(B)all past, present, and future claims relating to injury to water rights associated with Parcel 3 arising from withdrawal of a protest to the sever and transfer applications referenced in the Big Sandy River-Planet Ranch Agreement; 
(C)all claims relating to injury to water rights arising after the enforceability date associated with Parcel 3, resulting from the diversion of water by the Corporation from the Bill Williams River watershed in a manner not in violation of the Hualapai Tribe Agreement; and 
(D)all past, present, and future claims relating to any potential injury arising out of, or relating in any manner to, the negotiation or execution of the Big Sandy River-Planet Ranch Agreement or the Hualapai Tribe Agreement. 
(2)Effective dateThe waivers and releases of claims under paragraph (1) shall— 
(A)be in the form set forth in, as applicable— 
(i)exhibit 7.6(ii) to the Big Sandy River-Planet Ranch Agreement; or 
(ii)exhibit 7.3(ii) to the Hualapai Tribe Agreement; and 
(B)take effect on the enforceability date. 
(3)Retention of rightsThe Tribe shall retain all rights not expressly waived under paragraph (1), including the right— 
(A)to assert any claim for breach of, or to seek enforcement of, the Big Sandy River-Planet Ranch Agreement, the Hualapai Tribe Agreement, or this Act in any court of competent jurisdiction (but not a tribal court); and 
(B)to assert any past, present, or future claim to a water right that is not inconsistent with the Big Sandy River-Planet Ranch Agreement, the Hualapai Tribe Agreement, or this Act. 
7.Administration 
(a)Amendments 
(1)DefinitionsSection 9401 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1327) is amended— 
(A)by redesignating paragraphs (1) through (5) as paragraphs (2) through (6), respectively; and 
(B)by inserting before paragraph (2) (as so redesignated) the following: 
 
(1)Big Sandy River-Planet Ranch AgreementThe term Big Sandy River-Planet Ranch Agreement has the meaning given the term in section 3 of the Bill Williams River Water Rights Settlement Act of 2014.. 
(2)EnforceabilitySection 9403 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1328) is amended— 
(A)by striking the section designation and heading and all that follows through Due to in subsection (a) and inserting the following: 
 
9403.Enforceability 
(a)Civil actions 
(1)Colorado River civil actions 
(A)Description of civil actionDue to; and 
(B)in subsection (a) (as amended by subparagraph (A))— 
(i)in paragraph (1) (as so amended), by adding at the end the following: 
 
(B)VenueAny civil action under this paragraph may be brought in any United States district court in the State in which any non-Federal party to the civil action is situated.; and 
(ii)by adding at the end the following: 
 
(2)Bill Williams civil actions 
(A)Description of civil actionDue to the unique role of the Lower Colorado River Multi-Species Conservation Program in resolving competing water rights claims in the Bill Williams River watershed (as defined in section 3 of the Bill Williams River Water Rights Settlement Act of 2014) and other claims among the parties to the Big Sandy-River Planet Ranch Agreement, any party to the Big Sandy River-Planet Ranch Agreement may commence a civil action in a court described in subparagraph (B) relating only and directly to the interpretation or enforcement of— 
(i)the Bill Williams River Water Rights Settlement Act of 2014; or 
(ii)the Big Sandy River-Planet Ranch Agreement. 
(B)VenueA civil action under this paragraph may be brought in— 
(i)the United States District Court for the District of Arizona; or 
(ii)a State court of competent jurisdiction where a pending action has been brought to adjudicate the water rights associated with the Bill Williams River system and source, in accordance with the authority provided by section 208 of the Act of July 10, 1952 (commonly known as the McCarran Amendment) (43 U.S.C. 666).; 
(3)in subsection (b)— 
(A)by striking The district and inserting the following: 
 
(1)In generalThe district; 
(B)in paragraph (1) (as so designated), by striking such actions and inserting civil actions described in subsection (a)(1); and 
(C)by adding at the end the following: 
 
(2)State courts and district courtsA State court or United States district court— 
(A)shall have jurisdiction over civil actions described in subsection (a)(2); and 
(B)may issue such orders, judgments, and decrees as are consistent with the exercise of jurisdiction by the court pursuant to— 
(i)this section; or 
(ii)section 7 of the Bill Williams River Water Rights Settlement Act of 2014. 
(3)Effect of subsectionNothing in this subsection affects the jurisdiction that would otherwise be available in accordance with the authority provided by section 208 of the Act of July 10, 1952 (commonly known as the McCarran Amendment) (43 U.S.C. 666).; 
(4)in subsection (d)(2), by striking the paragraph designation and heading and all that follows through subparagraph (A) and inserting the following: 
 
(2)ApplicabilityThis section— 
(A)applies only to— 
(i)the Lower Colorado River Multi-Species Conservation Program; 
(ii)the Bill Williams River Water Rights Settlement Act of 2014; and 
(iii)the Big Sandy River-Planet Ranch Agreement; and; and 
(5)by striking subsection (e). 
(b)Limited waiver of sovereign immunity 
(1)In generalIf any party to the Big Sandy River-Planet Ranch Agreement or the Hualapai Tribe Agreement brings a civil action in a court described in paragraph (2) relating only and directly to the interpretation or enforcement of this Act (or an amendment made by this Act), the Big Sandy River-Planet Ranch Agreement, or the Hualapai Tribe Agreement— 
(A)the Tribe and the United States, acting as trustee for the Tribe, members of the Tribe, or the allottees, may be named as a party or joined in the civil action; and 
(B)any claim by the Tribe or the United States, acting as trustee for the Tribe, members of the Tribe, or the allottees, to sovereign immunity from the civil action is waived, but only for the limited and sole purpose of the interpretation or enforcement of this Act (or an amendment made by this Act), the Big Sandy River-Planet Ranch Agreement, or the Hualapai Tribe Agreement. 
(2)VenueA court referred to in paragraph (1) is— 
(A)the United States District Court for the District of Arizona; or 
(B)a State court of competent jurisdiction where a pending action has been brought to adjudicate the water rights associated with the Bill Williams River system and source, in accordance with the authority provided by section 208 of the Act of July 10, 1952 (commonly known as the McCarran Amendment) (43 U.S.C. 666). 
(3)JurisdictionA State court or a United States district court— 
(A)shall have jurisdiction over civil actions described in paragraph (1); and 
(B)may issue such orders, judgments, and decrees as are consistent with the exercise of jurisdiction by the court pursuant to— 
(i)this section; or 
(ii)section 9403(b) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1328). 
(4)Nonwaiver for certain claimsNothing in this subsection waives the sovereign immunity of the Tribe or the United States, acting as trustee for the Tribe, members of the Tribe, or the allottees, to claims for monetary damages, costs, or attorneys’ fees. 
(c)Antideficiency 
(1)In generalNotwithstanding any authorization of appropriations to carry out this Act, the expenditure or advance of any funds, and the performance of any obligation by the Department in any capacity, pursuant to this Act shall be contingent on the appropriation of funds for that expenditure, advance, or performance. 
(2)LiabilityThe Department shall not be liable for the failure to carry out any obligation or activity authorized by this Act if adequate appropriations are not provided to carry out this Act. 
(d)Public accessNothing in this Act prohibits reasonable public access to the Conservation Program land at Planet Ranch or Lincoln Ranch in a manner that is consistent with all applicable Federal and State laws and any applicable conservation management plan implemented under the Conservation Program. 
(e)EffectNothing in the Big Sandy River-Planet Ranch Agreement, the Hualapai Tribe Agreement, or this Act— 
(1)affects the ability of the United States to carry out any action in the capacity of the United States as trustee for any other Indian tribe or allottee; 
(2)except as provided in subsections (a) and (b), confers jurisdiction on any State court— 
(A)to interpret Federal law or determine the duties of the United States or any other party pursuant to Federal law; or 
(B)to conduct judicial review of a Federal agency action; or 
(3)limits the right of any member of the Tribe (acting in an individual capacity) to assert or acquire any water right based on State law. 
8.Environmental compliance 
(a)In generalIn implementing the Big Sandy River-Planet Ranch Agreement, the Hualapai Tribe Agreement, and this Act, the Secretary shall comply with all applicable Federal environmental laws (including regulations), including— 
(1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and 
(2)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). 
(b)Execution of agreementsThe execution by the Secretary of the Big Sandy River-Planet Ranch Agreement and the Hualapai Tribe Agreement in accordance with this Act shall not constitute a major Federal action for purposes of section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332). 
(c)United States enforcement authorityNothing in this Act, the Big Sandy River-Planet Ranch Agreement, or the Hualapai Tribe Agreement affects any right of the United States to take any action (including any environmental action) under any law (including regulations and common law) relating to human health, safety, or the environment. 
9.Enforceability date 
(a)In generalExcept as provided in subsection (b), the enforceability date shall be the date on which the Secretary publishes in the Federal Register a statement of findings that— 
(1) 
(A)to the extent that the Big Sandy River-Planet Ranch Agreement or the Hualapai Tribe Agreement conflict with this Act, the applicable agreement has been revised by amendment to eliminate the conflict; and 
(B)the Big Sandy River-Planet Ranch Agreement and the Hualapai Tribe Agreement have been executed by all parties to those agreements; 
(2)the Corporation has submitted to ADWR a conditional amendment of the sever and transfer applications for the Lincoln Ranch water right and amendments to the sever and transfer applications for Planet Ranch and Lincoln Ranch water rights consistent with section 4.2.1(ii)(a) of the Big Sandy River-Planet Ranch Agreement; 
(3)the Secretary and the Arizona Game and Fish Commission have executed and filed with ADWR a conditional withdrawal of each objection described in section 4(b)(3); 
(4) 
(A)ADWR has issued a conditional order approving the sever and transfer applications of the Corporation; and 
(B)all objections to the sever and transfer applications have been— 
(i)conditionally withdrawn; or 
(ii)resolved in a decision issued by ADWR that is final and nonappealable; 
(5)the Secretary has provided a notice to the parties to the Big Sandy River-Planet Ranch Agreement and the Hualapai Tribe Agreement that the Department has completed the legally required environmental compliance described in section 8; 
(6)the steering committee for the Conservation Program has approved and authorized the manager of the Conservation Program to execute the lease in the form as set forth in exhibit 2.33 to the Big Sandy River-Planet Ranch Agreement; and 
(7)the waivers and releases authorized by section 6 have been executed by the Tribe and the Secretary. 
(b)Ratification and execution of agreementsNotwithstanding subsection (a), for purposes of sections 4, 5, and 8, the Secretary shall carry out the requirements of this Act as promptly as practicable after the date of enactment of this Act. 
(c)Failure of enforceability date to occurIf the Secretary does not publish a statement of findings under subsection (a) by December 15, 2015, or an extended date agreed to by the Tribe, the Secretary, and the Corporation, after providing reasonable notice to the State of Arizona— 
(1)this Act is repealed effective beginning on the later of— 
(A)December 31, 2015; and 
(B)the date that is 14 days after the extended date agreed to by the Tribe, the Secretary, and the Corporation, after providing reasonable notice to the State of Arizona; 
(2)any action taken by the Secretary to carry out this Act shall cease, and any agreement executed pursuant to this Act, shall be void; and 
(3)the Tribe, members of the Tribe, the allottees, and the United States, acting as trustee for the Tribe, members of the Tribe, and the allottees, shall retain the right to assert past, present, and future claims to water rights and claims for injury to water rights in the Bill Williams River watershed. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
